DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hojo et al (US 6,380,288) in view of Burri et al (US 2004/0110963).
Regarding claims 1 and 9, Hojo teaches a composition which is an additive for rubber (Abstract) with the following structure:


    PNG
    media_image1.png
    191
    308
    media_image1.png
    Greyscale
(Abstract) 
Which generally reads on the recited structure (1). R5 and R6 represent hydrogen, an alkyl group having 1 to 18 carbon atoms, or an alkenyl group (col. 3, lines 1-10).  Y can be an aromatic group (col. 3, lines 1-10). Hojo gives as an example: 
2,6-dihydroxy-N'-(1,3-dimethylbutylidene)benzohydrazide 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	It is noted that this structure is very similar to the claimed structure (1) with the A moiety having the (A-1) option.  The difference is that the hydroxyls are in the 2,6 position instead of the 2, 3 or 2, 4 position as presently recited.
	Burri et al teaches a number of hydrazone compounds (Abstract) in which the aromatic group in the hydrazone compound can be substituted with hydroxyl in any of the positions from 2-6 ([0058]) with relative equivalency.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention have the hydroxyl group in position 6 as taught by Hojo moved to position 2 or 3 as noted by Burri.  It would have been nothing more than using known variations in chemical structures which are equivalent to arrive at a predictable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, the limitation “for use as a low heat generating agent” is an intended use limitation and does not carry much patentable weight.
	Regarding claim 3, Hojo teaches a rubber composition comprising a rubber component containing a diene based rubber (col. 17, lines 10-25), a filler (col. 17, lines 25-45), and the additive for rubber according to claim 1 (see rejection above).
	Regarding claim 4, Hojo teaches that the additive is present in the amount from 0.05 to 20 parts by weight per 100 parts of the rubber component (Abstract).
	Regarding claims 5 and 10, Hojo teaches that the rubber is a natural rubber (col. 17, lines 14-16).
	Regarding claims 6, 11 and 13, Hojo teaches that the filler is carbon black (col. 17, lines 25-35).
Regarding claims 7, 12 and 14 -15, Hojo teaches that the filler is present in the amount from 20 to 150 parts by weight (col. 17).
	Regarding claim 8, Hojo teaches that the rubber is used in a tire (col. 18, lines 45-55).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/881,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because They both recite a rubber composition using the same hydrazone compound, a diene rubber and a carbon black filler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764